Sneed, J.,
delivered the opinion of the court;
The bill was brought to protect a homestead, claimed by the complainant, upon which certain executions had been levied. The chancellor decreed for the complainant. The defenses were that the complainant did not occupy the premises at the time of the levy, and that the debts which had been merged into payments, were contracted prior to the creation by statute of the homestead right. Upon the first proposition, we think the complainant has fully made out his case upon the proof; on the second, it appears that one or more of the several debts sued on was contracted prior to the homestead act of 1870, but subsequent to the homestead act of 1868. It was held in the case of Deatherage v. Walker, decided at Knoxville, in 1873 [since reported in 11 Heis., 45], and in Kennedy v. Stacey, decided at Knoxville, in 1874 [since reported in 1 Bax., 220], that the homestead right was saved in cases where the debts were contracted prior to the homestead act of 1870, if it appears that they were contracted subsequent to the homestead act of 1868'. The principle of these cases must govern the case in hand.
Affirm the decree.